Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-14-00494-CV

                   UNITED PARCEL SERVICE, INC. and Roland Leal,
                                  Appellants

                                              v.

Robert Scott RANKIN and Rachelle Rankin, individually and as next friend for Avery Rankin,
                      Kara Rankin, and Samuel Rankin, minors,
                                     Appellees

                 From the 224th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2011-CI-07922
                      Honorable Cathleen M. Stryker, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

      In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. Costs of appeal are taxed against Appellants United Parcel Service, Inc. and Roland
Leal.

       SIGNED June 3, 2015.


                                               _____________________________
                                               Karen Angelini, Justice